DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Voci on 03/22/2022.
The application has been amended as follows:
In the claims:
Cancel claims 1-10 and 18.
Replace claim 11 with the following:
-- An apparatus (1) for transferring compartments (3) to outer packagings provided for articles, comprising:
	at least one stock (8) of compartments (3),
	at least one transport path (5) for outer packagings; and
	a working system that removes at least two compartments (3) from the at least one stock (8), that moves the at least two compartments (3) from the at least one stock (8) in a temporally overlapping manner in a direction of the at least one transport path (5), and that inserts each of the at least two compartments (3) removed from the at least one stock (8) simultaneously into immediately succeeding or immediately adjacent outer packagings. --
Replace claim 12 with the following:
-- The apparatus of claim 11, wherein the at least one stock (8) holds the at least two compartments (3) in an upright orientation. --
Replace claim 13 with the following:
-- The apparatus of claim 12, wherein the working system comprises: 
	at least one working arm (11) that receives and moves at least one first compartment (3a) from the at least one stock (8) into a waiting position, and 

Replace claim 15 with the following:
-- The apparatus of claim 11, wherein the working system comprises a first suction or gripping instrument (20a) and a second suction or gripping instrument (20b), wherein the first suction or gripping instrument (20a) removes a first compartment (3a) from the at least one stock (8), wherein the second suction or gripping instrument (20b) removes a second compartment from the at least one stock (8), and wherein the first suction or gripping instrument (20a) and the second suction or gripping instrument (20b), together with the removed first and second compartments (3a, 3b), in a temporally overlapping manner, move in a direction of the outer packagings and insert the first and second compartments (3a, 3b) into respective outer packagings. --
Replace claim 16 with the following:
-- The apparatus of claim 15, wherein the working system further comprises a third suction or gripping instrument (20c), wherein the third suction or gripping instrument (20c) removes a third compartment (3c) from the at least one stock (8), and wherein the third suction or gripping instrument (20c), the second suction or gripping instrument (20b), and the first suction or gripping instrument (20a), together with the removed first, second and third compartments (3a, 3b, 3c), in a temporally overlapping manner, move in the direction of the outer packagings and insert the first, second and third compartments (3a, 3b, 3c) into respective outer packagings. --
Replace claim 19 with the following:
-- The apparatus of claim 16, wherein the first suction or gripping instrument (20a) and the third suction or gripping instrument (20c) remove the first and third compartments (3a, 3c) simultaneously. --
Add new claim 20 which reads as follows:
-- The apparatus of claim 11, wherein the at least one stock (8) comprises at least a lower provision and an upper provision. --
Add new claim 21 which reads as follows:

Add new claim 22 which reads as follows:
-- The apparatus of claim 21, wherein, in successive clocking cycles, the second suction or gripping instrument (20b) alternately removes the second compartment (3b) from the lower provision and upper provision. --

Allowable Subject Matter
Claims 11-17 and 19-22 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the prior art taken alone or in combination fails to disclose or render obvious a working system that removes at least two compartments from at least one stock, that moves the at least two compartments from the at least one stock in a temporally overlapping manner in a direction of at least one transport path for outer packagings, and that inserts each of the at least two compartments removed from the at least one stock simultaneously into immediately succeeding or immediately adjacent outer packagings.
The combination of these limitations makes independent claim 11 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731